Case 4:19-cv-00415-ALM Document 53 Filed 04/24/20 Page 1 of 8 PageID #: 1778



                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION
 UNITED STATES OF AMERICA,                         )
           Plaintiff,                              )
                                                   )
 v.                                                )           Case No.: 4:19-cv-00415
                                                   )
 ALEXANDRU BITTNER                                 )
          Defendant.                               )


    DEFENDANT ALEXANDRU BITTNER’S REPLY TO THE UNITED STATES’
  RESPONSE TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT

        Defendant Alexandru Bittner (“Defendant” or “Mr. Bittner”) submits his Reply to the

United States’ Response (“Plaintiff’s Response) to Defendants Motion for Partial Summary

Judgment ECF No. 42, and would respectfully show the Court as follows:

            I.       Plaintiff’s Objections to Defendant’s Undisputed Material Facts

        The government objects to Mr. Bittner’s statement that his conduct was non-willful and

innocent, and further states that the government has evidence and numerous facts that Mr.

Bittner’s failure to timely file FBARs may have been willful or reckless. Plaintiff’s Response at

¶2. However, the examining agent, Anh Reach stated that she did not have sufficient facts to

establish that Mr. Bittner committed a willful violation. See Defendant’s Motion at Ex. C Reach

Tr. 84:2-11. Thus, the government’s statement that it has “numerous” facts demonstrating

willfulness is misleading. Moreover, that assertion is irrelevant. At the end of a multi-year Title

31 FBAR examination against Mr. Bittner, the IRS determined that Bittner’s conduct was non-

willful for all years at issue, and it assessed non-willful penalties for his failure to timely file

FBARs. The question before the Court, therefore, is what the statutory maximum penalty is for

someone who non-willfully files a delinquent FBAR, not what penalty amount can be imposed

for someone acting willfully. Further, the government states that the IRS never acknowledged

                                                    1
Legal\B6544\A63010\4838-1789-0747.v1-4/24/20
Case 4:19-cv-00415-ALM Document 53 Filed 04/24/20 Page 2 of 8 PageID #: 1779



that Bittner was unaware of his requirement to file an FBAR. Plaintiff’s Response at ¶4. But,

Agent Reach stated that she “did not conclude that he [Mr. Bitter] knew [of his obligation to file

FBARs], but instead “concluded that he should have known.” See Defendant’s Response at Ex.

C Reach Tr. 84:17-24, ECF No. 46.

        Finally, the government objected to Defendant’s statement that, to his knowledge, the

government has never criminally charged an individual based on the number of foreign accounts

the individual failed to disclose, because Defendant did not provide evidence or case law to

support this assertion.1 Plaintiff’s Response at ¶7. The government is in the best position to have

this evidence, and, if the statement is untrue, Plaintiff could have refuted it.

           II.      Boyd is the Sole Authority Supporting the Government’s Position

        The government argues that Boyd v. United States, 2019 WL 1976472 (C.D. Cal. Apr.

23, 2019)2, is not the sole authority supporting its position. Plaintiff’s Response at p. 22-23.

However, Defendant’s argument that the statute caps the non-willful penalty at $10,000 per

FBAR form was not before any of the courts in the additional cases cited by the government.

        In United States v. Ott, 18-CV-12174, 2019 WL 3714491, at *1 (E.D. Mich. Aug. 7,

2019), the only issue before the court, on a motion for summary judgment, was whether the

defendant established a fact issue regarding reasonable cause. Ultimately, the court found that

she did not. Id. at *2. While the court states in passing that the government may impose a

$10,000 penalty per account for a non-willful violation, this statement is dictum since the

defendant never argued that the statute did not a permit a per-account penalty. Furthermore, in




1
  While this appears in the government’s objections to Defendant’s proposed finding of fact, the
statement was not made in Defendant’s statement of undisputed material facts.
2
  Defendant explained at length in Defendant’s Motion why Boyd was wrongly decided. Id., at
pp. 24-28.

                                                   2
Legal\B6544\A63010\4838-1789-0747.v1-4/24/20
Case 4:19-cv-00415-ALM Document 53 Filed 04/24/20 Page 3 of 8 PageID #: 1780



United States v. Gardner, 2:18-CV-03536-CAS-E, 2019 WL 1767120, at *1 (C.D. Cal. Apr. 22,

2019), the court entered a default judgment against the defendant. As a result, the defendant

never argued that the per-account penalties were not authorized by the statute. Here, Defendant

argues that the statute imposes a per form penalty, not a per account penalty. Thus, the above-

mentioned cases do not support the government.

           In addition, the government alleges that the statutes at issue, implementing regulations,

and legislative history support the government’s argument. However, as Defendant has

previously explained, a plain reading of those authorities, within the overall framework of the

Bank Secrecy Act, provide absolutely no basis for the assessment of a per account penalty.

    III.    Congress Intended to Punish Willful Violations More Severely Than Non-Willful
                                         Violations

           The government’s position that a person who non-willfully violates Section 5321 has

committed a separate violation of the law for each reportable account is contrary to the plain

language of the statute. 31 U.S.C. § 5321(5)(A) states that the Secretary may impose “a civil

money penalty on any person who violates or causes any violation of Section 5314.” (emphasis

added). And, that “any civil penalty imposed [for a non-willful violation] shall not exceed

$10,000.” 31 U.S.C. § 5321(5)(B)(i). In the context of FBAR filings, the phrase “any civil

penalty” refers to one of the three violations a person can non-willfully commit: (1) a complete

failure to file an FBAR; (2) failure to timely file an FBAR; and (3) failure to file an accurate

FBAR.3 These violations refer to the FBAR form, not each unreported account. Thus, a natural

reading of the statute indicates that a non-willful violator can be assessed one $10,000 penalty

per form, not per account.



3
 See 31 CFR § 1010.350(a) and 1010.306(c) (failure to file violation); 31 CFR § 1010.306(c) (delinquency
violation); 31 CFR § 1010.350(a) and 1010.306(d) (accuracy violation).

                                                       3
Legal\B6544\A63010\4838-1789-0747.v1-4/24/20
Case 4:19-cv-00415-ALM Document 53 Filed 04/24/20 Page 4 of 8 PageID #: 1781



        In addition, the government argues that because the willful penalty provision references

the non-willful provision Congress must have intended the penalties be calculated in the same

manner. Plaintiff’s Response at pp. 13, 23-24. This ignores the plain language of the statute.

Indeed, only the willful penalty provision mentions the term “account” or provides for a penalty

computed on a per-account basis. 31 U.S.C. § 5321(5)(C) & (D). If Congress wished to punish

willful and non-willful violations the same, it would have referenced Subparagraph (D) in the

non-willful provision as it did for willful penalties. See 31 U.S.C. § 5321(5)(D)(ii) (stating that a

willful violation is determined based on the balance in the account).4 Further, the government

claims that the underlying conduct for willful and non-willful violations is identical. Plaintiff’s

Response at pp.12-13, 23-25. If the government’s contention were true, Congress would have

established one penalty that applies universally to willful and non-willful violations, however, it

did not do so.5

        Furthermore, the government rejects Defendant’s argument that its own authorities

(FBAR form instructions and FinCEN’s FBAR guidance) establish that the non-willful penalty is

not assessed on a per-account basis and claims that these authorities are not the law or the

government’s position. Plaintiff’s Response at pp. 15-16. However, in the same paragraph, the

Plaintiff cites the Internal Revenue Manual (“IRM”) to support its position that the non-willful

penalty can be on a per-account basis. Id. at p. 16. The primary function of the IRM is to set

forth procedures for IRS employees to follow in carrying out their duties. See IRM 1.11.2.2 (1)

(11/11/2018) (“The IRM is the primary, official compilation of instructions to staff that relate to



4
  The government also alleges that the reasonable cause provision supports its position.
However, as explained in Defendant’s Motion and Defendant’s Response, the reasonable cause
safe harbor provides no such support. Defendant’s Motion at p. 24-27; Defendant’s Response at
p. 20.
5
  See generally Defendant’s Response at p. 19.

                                                  4
Legal\B6544\A63010\4838-1789-0747.v1-4/24/20
Case 4:19-cv-00415-ALM Document 53 Filed 04/24/20 Page 5 of 8 PageID #: 1782



the administration and operation of the IRS. The IRM ensures that employees have the approved

policy and guidance they need to carry out their responsibilities in administering the tax laws or

other agency obligations.”). Although the IRM does include some summaries of the law, those

simply reflect the IRS’s position with respect to the law and are not entitled to any deference by

the courts. See Eaglehawk Carbon, Inc. v. United States, 122 Fed. Cl. 209, 221 (2015) (“Courts

generally rely very little, if at all, on the IRM for guidance in interpreting the code.”). Indeed, the

IRS’s “belief” that the non-willful penalty is assessed on a per-account basis does not trump the

plain language of the statute and legislative history. See id. (“Third, it is well established that the

IRM provisions are not precedential and may not be used to overcome the plain meaning of a

statute.”).

        In addition, the government argues that if the Court determines the penalty is computed

on a per-form rather than a per-account basis, Mr. Bittner will not be sufficiently “deterred,” i.e.

punished. Plaintiff’s Response at pp. 18-19. But Congress created the non-willful penalty in 2004

to increase compliance with the FBAR statute and felt that a single $10,000 penalty for non-

willful conduct where there was previously no penalty at all would accomplish that goal. That

the government now disagrees is irrelevant. See Defendant’s Response at pp. 19-20.

                          IV.     The Defendant Properly Relies on Chrane

        Defendant relies on United States v. Chrane, 529 F.2d 1236 (5th Cir. 1976), which held

that the government cannot arbitrarily create multiple violations out a single act or omission. See

Defendant’s Motion at 24-26. In Chrane, the government argued the defendant could be

punished both for failure-to-file a return and failure to provide the information required on that

return. The government argues that Chrane and related cases are criminal cases and have no

application here. See Plaintiff’s Response at 21-22. Chrane was not limited to criminal law; it

applied basic principles of construction in holding that “[w]hether Chrane committed one offense

                                                   5
Legal\B6544\A63010\4838-1789-0747.v1-4/24/20
Case 4:19-cv-00415-ALM Document 53 Filed 04/24/20 Page 6 of 8 PageID #: 1783



or several offenses is a question of legislative intent[.]” The Court reasoned that since filing a

blank form was sufficient to establish either violation, “[t]his single omission could not have

been intended [by Congress] to be two offenses.” Id. at 1238; see generally Shaw v. Toshiba Am.

Info. Sys., Inc., 91 F. Supp. 2d 926, 931–32 (E.D. Tex. 1999) (“This Court's goal in interpreting

the language of this particular statute—or any Congressional statute for that matter—is to give

effect to Congress' intent.”).

        The same reasoning tells us that the failure to timely file an FBAR is not separately

punishable as discreet failures to provide each specific piece of information required on the form.

Failing to file a form is one act regardless of how many specific pieces of information are

requested on the form. Of course, here only one piece of information – the number of accounts –

was required to be shown on each delinquent FBAR form at issue. See Defendant’s Motion at pp.

8-9. Yet the government takes the position that if, for example, an individual had 45 accounts

and non-willfully failed to file an FBAR form with the number 45 entered, he is to be punished

in the amount of $10,000 times 45, or $450,000.

        Compare this to failure to file an income tax return – surely a more serious matter than an

information only reporting form. A non-willful failure to file an income tax return is subject to a

penalty of 5 percent of the unpaid tax per month up to a maximum of 25 percent. 26 U.S.C.

6651(a) & (b). But if there is no tax due, there is no civil penalty for late filing. Congress

imposed a single penalty for not filing a single form, as is typical in tax penalties; it did not

provide individual penalties for failing to provide each individual piece of information required

on the return, however important that information might be. Plaintiff here, however, seeks to

dissect an information form into its component parts so as to impose an aggregate penalty that is

immensely greater than would be imposed for failure to file an income tax return.



                                                   6
Legal\B6544\A63010\4838-1789-0747.v1-4/24/20
Case 4:19-cv-00415-ALM Document 53 Filed 04/24/20 Page 7 of 8 PageID #: 1784



         The government similarly argues the rule of lenity applies only to criminal cases and

consequently has no application here. See Plaintiff’s Motion at 20-21. But the rule of lenity is a

limitation on the government’s imposition of “punishment”6 and “although often considered in

the criminal context, the rule of lenity has been applied in the civil context and specifically with

regard to civil tax penalties.” Rand v. Commissioner, 141 T.C. 376, 393 (2013). See Defendant’s

Motion at 22-24.

         Finally, the government argues that Defendant is wrong “because there is no grievous

ambiguity and any doubt can be resolved by looking at the … statute.” Plaintiff’s Motion at 20.

Defendant agrees that the statute is clear; it imposes “a monetary penalty.” 31 U.S.C. §

5321(a)(5)(A), emphasis supplied. But the government’s strained argument that other sections of

the statute dealing with different, willful, conduct, should override the plain language imposing

the non-willful penalty is itself premised on a supposed “grievous ambiguity.” Thus, if there

were “any doubt” here, it should be resolved in Defendant’s favor by the rule of lenity.7

                                        V.        Conclusion and Prayer

         For the foregoing reasons, Defendant Alexandru Bittner respectfully requests that the

Court grant his Motion for Partial Summary Judgment.




6
  It cannot be seriously debated that we are not dealing with punishment in this case.
7
  In addition to the rule of lenity, the FBAR statute is a tax-related act that imposes a penalty, and, as such, must be
strictly construed ‒ an argument the government does not refute. See Commissioner v. Acker, 361 U.S. 87, 91
(1959).

                                                            7
Legal\B6544\A63010\4838-1789-0747.v1-4/24/20
Case 4:19-cv-00415-ALM Document 53 Filed 04/24/20 Page 8 of 8 PageID #: 1785



                                               Respectfully submitted,

                                               CLARK HILL STRASBURGER
                                               2301 Broadway St.
                                               San Antonio, Texas 78215
                                               (210) 250-6006 (Ph.)
                                               (210) 258-2714 (Fax)

                                               By: /s/ Farley P. Katz
                                                  FARLEY P. KATZ
                                                  LEAD ATTORNEY
                                                  State Bar No. 11108790
                                                  fkatz@clarkhill.com
                                                  RACHAEL RUBENSTEIN
                                                  State Bar No. 24073919
                                                  rrubenstein@clarkill.com
                                                  FORREST M. “TEO” SEGER III
                                                  Texas Bar No. 24070587
                                                  tseger@clarkhill.com

                                               ATTORNEYS FOR DEFENDANT
                                               ALEXANDRU BITTNER

                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on April 24, 2020 a true and correct copy of the
foregoing was electronically filed with the Clerk of Court using the CM/ECF system, which will
send notification of such filing to the following:

        Herbert W. Linder
        Attorney, Tax Division
        United States Department of Justice
        717 N. Harwood, Suite 400
        Dallas, Texas 75201
        Herbert.W.Linder@usdoj.gov
        Attorney for Plaintiff
                                               /s/ Rachael Rubenstein
                                               RACHAEL RUBENSTEIN




                                                  8
Legal\B6544\A63010\4838-1789-0747.v1-4/24/20
